Citation Nr: 1627040	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 






INTRODUCTION

The Veteran had active service from December1967 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2016, the Veteran testified at a hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDINGS OF FACT

1.  The Veteran was stationed in Thailand at the Royal Thai Air Force Base at U-Tapao from June 1968 to June 1969. 

2.  While traveling to the U-Tapao Royal Thai Air Force Base, the Veteran stopped overnight in Cam Ranh Bay in the Republic of Vietnam. 

3.  The Veteran was stationed at Eglin Air Force Base in Florida from June 1969 to his discharge in February 1970; while stationed there, the Veteran patrolled the test area at C52 Alpha while carrying out his duties as an apprentice security policeman. 

4.  The Veteran has a current diagnosis of CLL. 

5.  Affording the Veteran the benefit of the doubt, he is presumed to have been exposed to herbicides at some point during his service. 

6.  The Veteran's currently diagnosed CLL is presumed to be attributable to his exposure to herbicides during his service. 

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for CLL, as due to herbicide exposure, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for CLL is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  Included within the purview of chronic diseases is CLL.  38 C.F.R. § 3.309(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

VA regulations provide that certain diseases associated with exposure to herbicide agents, including CLL, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of  38 C.F.R. § 3.307(a)(6) are met.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(d)(6)(i). Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases listed at 38 C.F.R. § 3.309(e) to which the presumption of service connection applies shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran contends that his CLL is the result of exposure to herbicides during his active military service.  He sets forth three distinct circumstances during which he may have been exposed to herbicides while in service; first, he was stationed in Thailand at the Royal Thai Air Force Base at U-Tapao and his duties required that he regularly patrol the borders of the base; second, while traveling to U-Tapao, his plane landed at Cam Ranh Bay in the Republic of Vietnam, where he stayed overnight before proceeding onward to Thailand; and third, while stationed at Eglin Air Force Base in Florida he patrolled the test area at C52 Alpha where herbicides were being tested. 

At the outset, there is ample evidence of record showing that the Veteran is diagnosed with CLL.  See e.g. VA treatment records from the St. Petersburg Community Based Outpatient Clinic dated from February 2008 to December 2010 which show a diagnosis of CLL in 2007 and continued treatment for it thereafter.  Accordingly, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service. 

First, the Veteran contends that he was exposed to herbicides while serving at U-Tapao Air Force Base in Thailand.  Although the Veteran's military occupational specialty MOS of Munitions Maintenance is not obviously consistent with exposure to the base perimeter, he asserts that he was, in fact, repeatedly required to carry out his duties at or near the base perimeter.  The Board finds that the Veteran's assertions are both competent and credible.  The Veteran has been cooperative in seeking out sources of corroborative evidence to support his claim, and the Board finds no reason to doubt his credibility. 

There are no specific statutes or regulations that govern herbicide exposure in Thailand.  The claims file contains a Memorandum for the Record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefit Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides. This report contained evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  See VBA Manual M21-1, IV.ii.1.H.5.b. 

The VBA Manual M21-1 notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of designated Thailand military bases during the Vietnam era, to include U-Tapao.  See VBA Manual, M21-1, IV.ii.1.H.5.a. and b.  If a veteran served on one of the designated air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id. 
Here, the Veteran asserts that he was exposed to herbicides through his service as a munitions maintenance specialist as the munitions depot was located at the perimeter of the base.  In support of this contention, he provided a map of the U-Tapao base which shows that the munitions depot was indeed very near to the perimeter of the base.  He also testified during the May 2016 hearing that the munitions depot occupied about 80 percent of the eastern perimeter and about 60 percent of the northern perimeter of the base.  Hearing Transcript, 4.  

In the alternative, the Veteran contends that he stayed overnight at the Cam Ranh Bay Air Force Base while traveling to Thailand.  Specifically, he testified during the hearing that he spent the night at the Cam Ranh Bay base prior to flying to Thailand and beginning his tour of duty there.  Hearing Transcript, 4.  The Board finds that the Veteran's testimony to be credible and highly probative of the determination of whether he was exposed to herbicides at some point during his service. 

Finally, the Veteran contends that he may have been exposed to herbicides while he was stationed at Eglin Air Force Base in Florida following his tour of duty in Thailand.  According to the Veteran, he served as an apprentice security policeman while completing his service at Eglin Air Force Base.  Hearing Transcript, 5.  This is supported by his military personnel records.  

The Veteran asserts that his duties as an apprentice policemen required that he patrol test areas on the base, to include the C52 Alpha test area.  His representative further asserts that VA has conceded that herbicides were tested at the C-52 test area at Elgin Air Force Base.  Hearing Transcript, 6.  The Board acknowledges the Veteran's credible account as to his service at Eglin Air Force Base and how his duties brought him into contact with the C-52 test area, where his representative has credibly asserted that herbicides were tested while the Veteran was at Eglin Air Force Base.  Evidence to corroborate the Veteran's account and his representative's assertion was never sought out by the RO; however, in light of the ultimate determination that the evidence nevertheless supports a finding that the Veteran was exposed to herbicides at some point during his service, the Board finds that it would be redundant to require the RO to seek additional supporting evidence.  
Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides at some point while on active duty.  He may have been exposed to herbicides when he stopped overnight at Cam Ranh Bay Air Force Base, or during his service as a munitions maintenance specialist at U-Tapao Air Force Base, or even during his service as an apprentice policeman at Eglin Air Force Base.  The Board makes no determination as to when exactly the Veteran was exposed to herbicides; it only finds that the evidence is at least in equipoise as to the issue of whether the Veteran was exposed to herbicides during his service.  Thus, despite the fact that there is no clear evidence of herbicide exposure shown in the record, the Board finds that the Veteran has provided credible evidence that he was likely exposed to herbicides during his service.  Therefore, in view of the information set forth by the VBA Manual M21-1 and Compensation Service, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents at some point during his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Accordingly, in light of the evidence showing exposure to herbicides during service, and a current diagnosis of CLL, service connection is granted on a presumptive basis for this disorder.


ORDER

Service connection for chronic lymphocytic leukemia (CLL) is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


